Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered March 9, 1989, convicting him of attempted arson in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s assertion that his plea allocution was factually insufficient is not preserved for appellate review, and in any event is without merit (see, People v Harris, 61 NY2d 9; People v Pellegrino, 60 NY2d 636; People v Warren, 47 NY2d 740; People v Wedgewood, 106 AD2d 674). The defendant’s remaining contention has not been preserved for appellate review (cf., People v Quiles, 72 AD2d 610). Bracken, J. P., Lawrence, Fiber, Harwood and Rosenblatt, JJ., concur.